This is an original proceeding instituted by the respondent before the State Industrial Commission to review an award in favor of the claimant therein. The parties hereinafter will be referred to as petitioner and claimant, respectively.
There is competent evidence in the record reasonably tending to support the finding of the State Industrial Commission that the claimant received an accidental personal injury arising out of and in the course of his employment with the petitioner, which resulted in a 70 per cent. permanent partial disability to the hand of the claimant. The claimant testified as to the injury and there was medical testimony as to the extent and duration of the disability.
In accordance with the statute applicable thereto, the petition to vacate the award is denied.
RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and CLARK, V. C. J., absent.
Note. — See under (1), annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.